Case 4:19-cv-00431-TCK-JFJ Document 2 Filed in USDC ND/OK on 08/05/19 Page 1 of 2




                                 IN THE UNITED STATES DISTRICT COURT
                                                                                                          filed
                               FOR THE NORTHERN DISTRICT OF OKLAHOMA                                            AUG 0 5 2019

                                                                                                          u o'^'^rP-
                                                                                                          U.S.       ^cCartt,COURT
                                                                                                                 DISTRICT      Clerk
    1) STEPHEN PARMENTER,

                                      Plaintiff,
                                                                                       19CV            431TCK -JFJ
                                                                                    Case No.:
                                                                                    ATTORNEYS' LIEN CLAIMED
    1)        CITY              OF          NOWATA,                                 JURY TRm DEMANDED                 r
    OKLAHOMA,
                                                                                                                uiMJ^—
                                     Defendant.


                                                              COMPLAINT


             COMES NOW Plaintiff and for his claims and causes of action against

  Defendant states and alleges:

  1.         Plaintiff, Stephen Parmenter, is a resident of Nowata County, Oklahoma.

  2.         Defendant, City of Nowata, Oklahoma, is a municipal corporation in the

             Northern District of Oklahoma.


  3.        Jurisdiction ofthis court is invoked pursuant to 28 U.S.C. § 1331, in that this

             action arises under federal laws, including, but not limited to, 42 U.S.C. §

             1983. The supplemental jurisdiction of this court for state law claims is

             invoked under 28 U.S.C. § 1367.

  4.         For over five years up until April 8,2019, Plaintiffwas the non-probationary

             fire chief of the City of Nowata, which was subject to 11 O.S. § 29-104.

  5.         On April 8, 2019, Plaintiff was terminated without cause, and with neither

             pre-termination nor post-termination procedures.


  2019-08-05 10:16 am
  \\Ffh-vm-dc\company\Clients\OPEN\Vicki\@aashley clients\PARMENTER, Stephen 19-0034\Complamt.wpd/vs
Case 4:19-cv-00431-TCK-JFJ Document 2 Filed in USDC ND/OK on 08/05/19 Page 2 of 2




  6.          As a result of this violation of Plaintiff's civil rights, he has lost wages and

              other benefits of employment, including harm to his retirement, has lost his

             job, has endured humiliation and emotional distress.

  7.         Plaintiff timely has made notice on the City of Nowata under the Oklahoma

              Governmental Tort Claims Act, which was denied, and this lawsuit timely

              commences.



             WHEREFORE, premises considered. Plaintiff prays for judgment against

  Defendant in the sum of $500,000, interest, costs, attorneys' fees, reinstatement

  to his job position, other equitable relief, and any and all other relief to which he

  is deemed entitled.


                                                                       Respectfully submitted,

                                                                       FRASIER, FRASIER & HICKMAN, LLP


                                                                       By:
                                                                                   Frank W Frasier, OBA #17864
                                                                                   1700 Southwest Blvd.
                                                                                   Tulsa, OK 74107
                                                                                   Phone: (918) 584-4724
                                                                                   Fax: (918) 583-5637
                                                                                   E-mail: frasier@.tulsa.com




  2019-08-05 10:16 am
  \\Ffh-vm-dc\company\Clients\OPEN\Vicki\@aashley clientsXPARMENTER, Stephen 19-0034\Coinplaint.wpd/vs
